Judgment and order reversed upon the law, with ten dollars costs and disbursements, and plaintiff’s motion to strike out the answer and for summary judgment denied, with ten dollars costs, upon the ground that the note in suit was a non-negotiable instrument subject to the defenses set up in the answer of the maker. (Home Bank v. Drumgoole, 109 N. Y. 63.) Kelly, P. J., Manning, Kelby and Young, JJ., concur; Kapper, J., dissents upon the ground that the purpose of the giving of the note was to obtain money thereon by negotiation, and that within the doctrine of Davis v. McCready (17 N. Y. 230) the plaintiff, taking the note in due course and for value, was not required to concern itself with the future performance of any contract entered into between maker and payee.